Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3, 5, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamboa et al (US Patent No. 4,861,241) in view of Sanders et al (US Patent No. 5,481,197) in view of Linwood GB 1,068,721).

Gamboa teaches:

limitations from claim 1, a new hydraulic end assembly (10) structure of a plunger pump (8), comprising a valve housing assembly (12), a suction gland (18’) and a suction pressing cap (18), the suction gland is connected to the suction pressing cap (see FIG. 2), the suction gland is connected to the valve housing assembly through the suction packing seal assembly (see annotated FIG. 2 below; C. 5 Lines 8-10 teaching that the portion of flange 18’ abutting the plate 22 is sealed) without opening a groove on a surface of the suction gland (annotated FIG. 2 below shows a seal mounted on a surface of gland 18’ but not contained within a groove); 


    PNG
    media_image1.png
    314
    433
    media_image1.png
    Greyscale



Gamboa teaches a seal assembly (see above annotation of FIG. 2), but does not teach a packing assembly with multiple successive elements;

However, Sanders teaches a seal packing assembly for a fluid assembly (See C. 5 Lines 21-22 teaching that valve packings are known to utilize similar packing rings); the packing comprising a support ring (48), a layered middle packing (46), and a packing junk ring (50) which are connected successively, the packing junk ring is located at one end (near cap 60; see FIG. 2), and the support ring is located at another end far (at 48, see FIG. 2); and an inner surface of the support ring is in direct contact with a surface of the component to be sealed (40; see FIG. 2);

It would have been obvious to one of ordinary skill in the art of seals at the time the invention was filed to form the seal of Gamboa using multiple packing type seals, as taught by Sanders, in order to provide a seal with an adjustable radial seal pressure (via tightening; C. 2 Lines 7-16 and C. 3 Lines 1-4);



Linwood teaches a packing seal (see FIG. 1-7) including a support ring (2), a junk ring (11), and packing rings (13-14) in between (see FIG. 7); wherein the packing rings are formed such that their respective deformability (i.e. hardness/softness) is alternated (see Page 3 Lines 18-20);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the packing rings of Sanders to have varying/alternating soft and hard characteristics, as taught by Linwood, in order to create a seal having a function according to a particular usage (see Page 3 Lines 18-20);



Gamboa further teaches:

limitations from claim 3, wherein the valve housing assembly (12) comprises a valve spring seat cover (24), a valve spring seat (46), a valve spring (44), a valve body (23) assembly and a valve seat assembly (25) which are connected successively (see FIG. 2-3), the valve spring seat cover (24) is used to limit the suction packing seal assembly (via adaptor 22);

limitations from claim 5, wherein the valve housing assembly is provided with a limit block (22) which is used to limit the suction packing seal assembly (see FIG. 2-3);

limitations from claim 6, wherein the valve housing assembly is provided with a limit block (22) which is used to limit the suction packing seal assembly (see FIG. 2-3);



Sanders teaches:

limitations from claim 7, wherein an end of the hard packing ring is in the form of a convex shape fitted to a concave surface at an end of the packing junk ring (see annotated FIG. 6-7 below; additionally see the concave surface 12 of ring 11 taught by Linwood);


    PNG
    media_image2.png
    434
    350
    media_image2.png
    Greyscale



Response to Arguments
01/04/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite “…the suction gland is connected to the valve housing assembly through a suction packing seal assembly without opening a groove on a surface of the suction gland…” Applicant argues that Gamboa teaches an opening or groove, because “an outer surface of the annotated part is at the same level as the surface of the blind flange 18’”. However, the examiner maintains that the annotated seal is attached to a stepped front surface of the flange 18’, rather than being placed within a groove. FIG. 1 of applicant’s disclosure is reproduced below; the placement of the sealing member of Gamboa is similar to the placement of applicant’s sealing member 4. In each case, the seal is placed into a stepped portion of a flange surface (annotated FIG. 1 below shows the seal within a step of element 3). Therefore, based on what is disclosed by applicant, the examiner maintains that Gamboa teaches the claimed limitations.


    PNG
    media_image3.png
    513
    474
    media_image3.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746